Citation Nr: 0403993	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-06 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a pellet gun wound of the right knee.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 until 
June 1983.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in Winston-
Salem, North Carolina, which confirmed and continued a 10 
percent disability rating for a residual pellet gun wound of 
the right knee.
  

FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Residuals of a pellet gun wound of the right knee are 
currently manifested by subjective complaints of pain; 
objective findings show slight limitation of motion, and no 
evidence of edema, effusion, instability, weakness, 
tenderness, or abnormal movement.


CONCLUSION OF LAW

The criteria for a rating higher then 10 percent for 
residuals of a pellet gun wound to the right knee, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, in order to satisfy the holding in Pelegrini,  
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO that were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

This veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the 
September 2002 rating decision, in the January 2003 statement 
of the case, the June 2003 supplemental statement of the case 
and VA letters to the veteran dated in May 2002 and July 
2002, have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions, statement of the case and 
supplemental statement of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless or 
nonprejudical error.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record has been fully developed," and 
"it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 

Factual Background

Service medical records dated April 1976, indicate the 
veteran was shot in the right knee by a pellet gun.  An X-ray 
study of the right knee revealed a retained pellet.  An 
arthrotomy of the right knee was performed and the metal 
pellet was surgically removed.  A July 1976 physical profile 
record reflected that the veteran had arthritis of the right 
knee secondary to cartilage damage from a pellet gun injury 
in April 1976.  It was noted on the record that improvement 
was not expected.  At a periodic examination in July 1976, he 
complained of occasional pain in the right knee with 
swelling.  A periodic examination in July 1980 reflected that 
the veteran's right knee lateral joint had a scar status post 
menisectomy.  At separation examination in May 1983, the 
examiner noted a well-healed S shaped scar on the right knee.  
In addition, under summary of defects and diagnosis, the 
examiner noted arthritis of the right knee.  In a report of 
medical history, performed in conjunction with the separation 
examination, the veteran noted a history of arthritis and a 
"trick" or locked knee.  Remaining service medical records 
reflect continuing medical treatment for right knee pain and 
arthritis in the right knee.

During a VA examination in May 1985, the veteran gave a 
history of a pellet gun would to his right knee.  He 
complained of swelling, giving out and pain on prolonged 
standing or walking.  Physical examination revealed range of 
motion and stability was normal.  There was a well-healed 
lateral arthrotomy incision of the right knee, which was 
approximately 3 centimeters long, nonadherent and nontender.  
He was able to squat to the floor and come back up without 
difficulty.  The diagnosis was postoperative status 
arthrotomy of the right knee.  An X-ray study of the right 
knee dated May 1985 reflected a normal right knee.

In a June 1985 rating decision, service connection was 
granted for residuals of a gunshot wound of the right knee 
and a noncompensable rating was assigned.  The rating was 
based on the service medical records and the findings of the 
May 1985 VA medical examination.

In a statement dated September 1994, the veteran requested 
that his service-connected disability be increased.  In a 
rating action dated June 1995, the RO increased the veteran's 
disability rating to 10 percent.  The 10 percent disability 
rating has remained in effect until this appeal.   

Private medical records dated May 2000 to June 2003 reflect 
treatment for numerous disorders including right knee pain.  

In a statement from the veteran dated March 2002, he stated 
that he was diagnosed with arthritis in his right knee, which 
is a direct result of the pellet gun injury he sustained in 
service.  He experienced problems with walking and could not 
stand for long periods of time due to the swelling and pain 
in his right knee.  

A VA emergency room record dated May 2002, shows the veteran 
presented with complaints of pain in this right knee.  
Physical examination of the right knee noted swelling which 
was likely perarticular.  Movements were intact but somewhat 
slower compared to movements of the left knee.  The diagnosis 
was degenerative joint disease of the right knee.       

A private statement from B. W. Kopynec, M.D., received in 
July 2002, indicated that the veteran had increasing right 
knee pain, which likely represented the development of 
arthritis.  He reported that the veteran's constant knee pain 
interfered with his work and with activities of daily living.

In a private treatment note dated July 2002, the veteran 
complained of increased pain and swelling in his right knee.  
Physical examination of the right knee revealed a well-healed 
scar lateral to the patella.  There was some tenderness as 
well as crepitation.  There was no instability and range of 
motion was nearly full, with pain noted at the extremes.  The 
diagnosis was posttraumatic right knee pain, probable post-
traumatic arthritis.

During a VA examination in August 2002, the veteran 
complained of constant pain in the right knee along with 
stiffness and occasional swelling.  Range of motion of the 
right knee revealed full extension and flexion was to 90 
degrees.  Pain was evident on extremes.  No fatigue, weakness 
or lack of endurance was noted.  There was painful motion and 
some crepitus but no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
motion was noted.  His weight bearing was good and his gait 
was normal.  No ankylosis or inflammatory arthritis was 
noted.  The diagnosis was residuals of pellet gun wound to 
the right knee.

In November 2002, the veteran submitted a notice of 
disagreement with the September 2002 rating action.  He 
stated that the pain and swelling in his right knee were 
daily occurrences and he was nearly incapable of using his 
right leg due to the soreness and weakness his service-
connected injury caused.  

At a May 2003 decision review officer hearing, the veteran 
testified that he had constant pain in his right knee and the 
pain increased when he was at work or doing work around his 
house.  He reported swelling and explained that he used ice 
packs or heat to alleviate the swelling.  Each morning his 
knee was stiff but he did not wear a knee brace. 

At a VA examination in June 2003, the veteran presented with 
continuous pain in the right knee, which was worse after work 
because he stood on his feet for twelve hours.  He reported 
limited motion after working for twelve hours.  Range of 
motion of the right knee revealed full extension at 0 degrees 
and flexion was to 130 degrees.  He experienced bilateral 
joint pain on stress testing.  He could stand on his toes and 
heels as well as squat.  No objective evidence of painful 
motion was noted except during examination with stress on the 
medial and lateral joint line.  There was no edema, effusion, 
instability, weakness, tenderness, or abnormal movement.  The 
diagnosis was post status pellet wound to the right knee with 
degenerative joint disease with bilateral joint line pain and 
limited motion.  An X-ray study of the right knee performed 
in June 2003 showed evidence of degenerative joint disease.  
The diagnostic impression was moderate medial narrowing but 
no foreign bodies or other abnormalities were identified.    

Analysis

The veteran contends that his service-connected residuals of 
a pellet gun wound of the right knee are more disabling than 
currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The RO has rated the veteran under Diagnostic Code 5260.  
Under this code, a 0 percent evaluation is warranted if 
limitation of flexion of the leg is limited to 60 degrees.  A 
10 percent evaluation is warranted if flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a.  

Range of motion studies conducted during the June 2003 VA 
examination clearly show the veteran had no more than slight 
limitation of motion of the right knee, from 0 degrees to 130 
degrees.  See 38 C.F.R. § 4.71, Plate II (0 degrees to 140 
degrees being normal).  These findings do not meet the 
criteria for a higher evaluation under Diagnostic Code 5260 
and there is no other medical evidence to indicate that such 
criteria had been met at any time since the effective date of 
the grant of service connection.  Even considering the 
limitation of motion noted during the August 2002 VA medical 
examination (0 degrees to 90 degrees), the criteria for a 
higher rating are not met.  However, given the fact that 
some, albeit minimal, limitation of motion was shown, the RO 
assigned a 10 percent evaluation, under Diagnostic Code 5260.  
While the veteran asserts he had daily pain in the knee, 
functional loss due to pain appears to be contemplated in the 
assignment of the 10 percent evaluation under that diagnostic 
code.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995).

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code for the 
veteran's right knee disability or under 5260.  Even 
considering his complaints of constant pain, in the absence 
of evidence of or disability comparable to ankylosis, 
dislocated or removal of knee cartilage, nonunion or malunion 
of the tibia and fibula, or genu recurvatum, there is no 
basis for assignment of a higher evaluation under Diagnostic 
Codes 5256, 5257, 5258, 5259, 5261, 5262, or 5263, 
respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board finds that there is no 
indication that the schedular criteria are inadequate to 
evaluate either of the veteran's service-connected knee 
disability.  There is no medical evidence that his right knee 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
even though the veteran maintains that his right knee 
disability interferes with his employment and with activities 
of daily living.  There is no evidence showing that his knee 
disability has necessitated frequent periods of 
hospitalization (he has never undergone surgery or drainage 
of his knees), or that the disability otherwise has rendered 
impracticable the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a pellet gun wound of the right knee is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



